COURT OF APPEALS
                                    EIGHTH DISTRICT OF TEXAS
                                         EL PASO, TEXAS

                                                  §
 JOHNNIE LEE CARTER,                                              No. 08-09-00053-CV
                                                  §
                   Appellant,                                        Appeal from the
                                                  §
 v.                                                                346th District Court
                                                  §
 SONIC DRIVE-IN and                                             of El Paso County, Texas
 EDUARDO IBARRA,                                  §
                                                                    (TC# 2008-4942)
                   Appellees.                     §

                                    MEMORANDUM OPINION

       Johnnie Lee Carter, pro se, appeals from a judgment entered in favor of Sonic Drive-In and

Eduardo Ibarra. Having determined that Appellant failed to perfect this appeal, we dismiss the

appeal for want of prosecution.

       Appellant failed to file his brief on the due date. On April 22, 2009, the Clerk of the Court

sent the parties a notice that Appellant had not filed his brief or motion for extension of time.

Further, the notice advised the parties of the Court’s intent to dismiss for want of prosecution unless

one of the parties filed a response showing grounds to continue the appeal. No response has been

received as of this date.

       This Court possesses the authority to dismiss an appeal for want of prosecution when the

appellant has failed to file his brief in the time prescribed, and gives no reasonable explanation for

such failure. TEX .R.APP .P. 38.8(a)(1); Elizondo v. City of San Antonio, 975 S.W.2d 61, 63

(Tex.App.--San Antonio 1998, no writ). Because Appellant failed to file his brief and has not

responded to our inquiry, we dismiss the appeal for want of prosecution pursuant to TEX .R.APP .P.

38.8(a)(1), 42.3(b), and 42.3(c).
September 30, 2009
                                              ANN CRAWFORD McCLURE, Justice

Before Chew, C.J., McClure, and Rivera, JJ.